DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takada (US 2019/0056572 A1).
In regard to claims 1 and 11, Takada discloses an image pickup apparatus (pages 30-31, sections [0532-0533], Figure 37) comprising: a zoom lens (page 12, section [0362] – page 13, section [0370], Figures 1A-C); and an image pickup element configured to receive an image formed by the zoom lens (page 31, sections [0532], re: 2.47 (page 18, Example 1); 1.45<f2/fw<20.00 → 11.08/3.53 = 3.13 (page 18, Example 1); 10.19<Lw/skw<50.0 → 59.37/3.73 = 15.92 (page 18, Example 1); and 
-10.0<f1/skw<-1.2 → -8.73/3.73 = -2.34 (page 18, Example 1). 
Regarding claim 2, Takada discloses wherein the second lens unit is configured to move for zooming (Figures 1A-C, “G2”).
Regarding claim 5, Takada discloses wherein a conditional expression: 0.3<f1/fn<5.0 → -8.73/-19.33 = 0.45 (page 18, Example 1) is satisfied.
Regarding claim 6, Takada discloses wherein a conditional expression: 
-2.0<f1/fp<-0.2 → -8.73/23.25 = -0.38 (page 18, Example 1) is satisfied.
Regarding claim 8, Takada discloses wherein the rear lens group consists of, in order from the object side to the image side, a third lens unit having a negative refractive power and a fourth lens unit having a positive refractive power (page 17, section [0500]).

Allowable Subject Matter
Claims 12-14 allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 12-14: a zoom lens as claimed, specifically wherein the first lens unit includes, in order from the object side to the image side, a first negative lens, a second negative lens, and a third negative lens, wherein the rear lens group includes at least one lens unit having a negative refractive power, and wherein conditional expressions: 
-3.2<f1/fw<-1.66; 1.45<f2/fw<20.00; 8.0<Lw/skw<50.0; and -10.0<f1/skw<-1.2 are satisfied. 
Claims 3, 4, 7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented . 
The prior art fails to teach a combination of all the claimed features as presented in claim 9: a zoom lens according as claimed, specifically wherein the zoom lens consists of, in order from the object side to the image side, the first lens unit, the second lens unit, a third lens unit having a positive refractive power, a fourth lens unit having a negative refractive power, and a fifth lens unit having a positive refractive power.
The prior art fails to teach a combination of all the claimed features as presented in claim 10: a zoom lens according as claimed, specifically wherein the zoom lens consists of, in order from the object side to the image side, the first lens unit, the second lens unit, a third lens unit having a positive refractive power, a fourth lens unit having a negative refractive power, a fifth lens unit having a positive refractive power, and a sixth lens unit having a negative refractive power.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5, 6, 8 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 19, 2021